UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1266



LARRY C. WELDON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CA-95-59-2-BO-2)


Submitted:   November 6, 1997          Decided:     November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry C. Weldon, Appellant Pro Se. Bruce Raleigh Ellisen, Janet A.
Bradley, Theodore M. Doolittle, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order awarding summary

judgment to the United States in this quiet title action. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Weldon v. United States, No. CA-95-59-2-BO-2 (E.D.N.C. Jan.
24, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2